Citation Nr: 0503000	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  02-12 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection claim a left eye 
disorder, including an intraocular lens implant with a 
history of ectopic cataract and damage to the lens and 
retina.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for blackouts.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to April 
1991, with prior active service of six months and three days 
indicated on his DD Form 214.

This matter comes to the Board of Veterans' Appeals (Board) 
from September 2000 and February 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

In April 1998, the RO denied thirty service connection 
claims, including for degenerative arthritis of the cervical 
spine, a left eye disorder, and major depression.  In May 
2000, the veteran sought to file a notice of disagreement 
(NOD) seeking an extension of time, and in June 2000 the RO 
decided that the veteran was not entitled to an extension of 
the time limit to challenge the April 1998 rating decision.  
Also in June 2000, the veteran sought service connection and 
applied to reopen a variety of claims.  

In September 2000, the RO denied sixteen claims, and in a 
December 2000 NOD, the veteran sought to appeal all of the 
issues, including reopening a claim of service connection for 
(1) left eye damage to lens and retina (requiring an 
intraocular lens implant with history of ectopic cataract), 
and (2) a head injury, as well as a claim of service 
connection for PTSD.  A March 2001 statement reflected the 
veteran wished to pursue adjudication of the left eye and 
head injury issues.  

Thereafter in August 2001, the veteran sought to reopen the 
claim of service connection for a neck injury, and raised a 
service connection claim for blackouts.  In February 2002, 
the RO reopened claims for a head injury, degenerative 
arthritis of the cervical spine, left eye damage to the lens 
and retina, and PTSD, and continued to deny all on the 
merits.  The determination noted that the issue of PTSD had 
been raised during an informal hearing.  Also, the RO denied 
service connection for blackouts.  In May 2002, the veteran 
disagreed with each issue, and in August 2002, filed a VA 
Form 9 concerning all of these matters.  

In April 2003, the Board reopened claims of service 
connection for residuals of a head injury (as reflected on 
the title page of this decision), and degenerative arthritis 
of the cervical spine.  Thereafter, the Board remanded these 
issues, and the issue concerning blackouts, for VA 
examination, as well as to notify the veteran of 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  The Board also sought Social 
Security Administration records.  Further, the Board 
requested that the RO issue a statement of the case (SOC) 
concerning entitlement to compensation under 38 U.S.C.A. 
§ 1151, and right C-7 radiculopathy (claimed as paralysis of 
the right hand and damage to the muscles of the right arm).  
It is noted that these specific actions were completed.

In July 2003, the RO granted service connection for 
spondylosis and traumatic arthritis of the cervical spine 
evaluated as 10 percent disabling, as well as for weakness 
and paresthesias of the right upper extremity due to C7 root 
lesion evaluated as 30 percent disabling.  Though the veteran 
disagreed with the 10 percent disability evaluation for the 
cervical spine, and the RO issued an SOC for that issue, the 
veteran did not perfect an appeal.  Thus, that issue will not 
be considered.  

In the July 2003 SSOC, the RO dropped the issue of residuals 
from a head injury, apparently conceiving that the grant of 
service connection for the cervical spine addressed the 
residuals claim.  According to the record, however, the 
veteran is concerned with other head injury residuals and 
this issue remains on appeal.  

It is noted in the appellant's October 2004 post remand 
brief, he raised the issue of major depression (previously 
adjudicated in April 1998) as secondary to a head injury.  
The RO should address this accordingly.  

The issues of entitlement to service connection for residuals 
of a head injury, blackouts, a left eye disorder, and PTSD 
claim, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim of service connection for a left eye 
disorder, including an intraocular lens implant with a 
history of ectopic cataract and damage to the lens and 
retina, was previously denied in an unappealed April 1998 
decision.

2.  Evidence received since the April 1998 determination is 
new and bears directly and substantially on the question of 
whether a left eye disorder, including an intraocular lens 
implant with a history of ectopic cataract and damage to the 
lens and retina, was incurred in service.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of service connection for a left eye disorder, including an 
intraocular lens implant with a history of ectopic cataract 
and damage to the lens and retina.  38 U.S.C.A. §§ 5103, 
5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Assessing VA's duties under the Veterans Claims Assistance 
Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), is not necessary as the service 
connection claim for a left eye disorder is reopened.  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

By "new and material evidence" is meant that which was not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the claim.  Hodge, 155 F.3d at 1362.  

Here, the RO denied the veteran's application to reopen the 
claim of service connection for a left eye disorder because 
of conflicting medical evidence in the record that any eye 
disorder may have been attributable to other non-service 
accidents and medical conditions other than the claimed in-
service head injury.  Particularly, there was no evidence of 
an in-service incurrence of an eye disorder as a result of a 
head injury.  

Of record, however, is a July 2004 lay statement from a 
fellow soldier detailing various symptoms the veteran 
exhibited after a head injury.  Specifically, the statement 
noted the veteran ordered at least five lenses for his gas 
mask.  She seemed to think that had something to do with the 
veteran's vision.

Presuming the credibility of this statement reflecting the 
veteran's need for new lenses, the service connection claim 
should be reopened for further assessment.  


ORDER

New and material evidence has been received to reopen a 
service connection claim for a left eye disorder, including 
an intraocular lens implant with a history of ectopic 
cataract and damage to the lens and retina, and to that 
extent only the appeal is granted.  



REMAND

In view of the VCAA, further evidentiary development is 
necessary.

The April 2003 Board remand requested a VA examination to 
determine the etiology of the veteran's claimed residuals of 
a head injury, degenerative arthritis of the cervical spine, 
and blackouts.  The examiner was to provide an opinion as to 
whether it was at least as likely as not that the preceding 
were related to service.

One VA examiner offered such an opinion for the cervical neck 
issue, and as mentioned above, the RO granted that service 
connection claim.  A June 2003 examination concerning the 
residuals of a head injury and blackouts did not, however, 
give an opinion that the Board may rely on to decide the 
claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

The examiner recounted the veteran's reported symptoms after 
the head injury at Fort Carson, such as impaired memory, a 
personality change, an inability to stand for long periods of 
time due to pain, irritability, tension headaches, and 
repeated lightheadedness during the day.  The veteran noted 
that he had been diagnosed as having orthostatic hypotension.  
The examiner concluded:  "It is hard to know whether the 
patient's symptoms are etiologically related to the injury he 
states he suffered while in service.  Certainly some patients 
suffer from a post concussion syndrome after a concussion.  
It would be unusual for this syndrome to last this long 
however."  

There is no indication that the examiner had access to the 
claims file, which contains the veteran's medical history and 
service medical records.  The claims file, for example, 
contains July 2004 lay statements from fellow soldiers that 
recount the veteran's head injury and how he behaved and felt 
following the event, and this kind of information should be 
made available to an examiner.  The Board needs a medical 
opinion that reflects the legal standard set out in this 
remand.  As such, the veteran should be afforded another VA 
examination.  The assessment should also clarify the current 
diagnosis of any left eye disorder, and determine whether it 
is due to an in-service head injury, in light of the 
veteran's documented medical history including service 
medical records.  

Moreover, the April 2003 Board remand asked that the veteran 
be notified of VCAA provisions in 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159 in a SSOC.  Recent decisions by the United 
States Court of Appeals for Veteran Claims' instruct that the 
veteran should receive a content-complying VCAA notice 
letter.  Accordingly, the RO must send substantive and 
procedural information concerning applications to reopen and 
service connection claims.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should notify the claimant 
of the required information and 
evidence to substantiate the claim to 
reopen the application for service 
connection for PTSD, and service 
connection for residuals of a head 
injury, blackouts, and a left eye 
disorder, in compliance with the VCAA.  
This notice should advise the appellant 
of what evidence he is to provide and 
what evidence VA will attempt to 
obtain.  

2.  The RO should schedule the veteran 
for a VA examination.  The examiner 
must have the claims file for review in 
rendering any opinion.  The examiner 
should do the following:
(a)	Clarify whether the veteran 
has any residuals from a head 
injury, and opine whether any 
such residuals including 
blackouts, in light of the 
veteran's medical history, are 
at least as likely as not 
related to an in-service head 
injury.
(b)	Clarify any diagnosis 
concerning a left eye disorder 
and opine whether it is at 
least as likely as not any left 
eye disorder is related to 
service.  

3.  Then, the RO should readjudicate 
the veteran's application to reopen a 
service connection for PTSD and service 
connection claims for residuals of a 
head injury, blackouts, and a left eye 
disorder.  If the determination of 
these claims remains unfavorable to the 
veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


